                                          Case 4:20-cv-00381-PJH Document 36 Filed 01/25/21 Page 1 of 7




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,
                                                                                        Case No. 20-cv-00381-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER GRANTING MOTION TO
                                                                                        DISMISS
                                  10     KARL CURTIS ROGER RIDGEWAY, et
                                         al.,                                           Re: Dkt. No. 23
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendants Karl Ridgeway, Jack Benthall, Austin Cole, and

                                  15   Olivia Ridgeway’s (“defendants”) motion to dismiss. The matter is fully briefed and

                                  16   suitable for decision without oral argument. Having read the parties’ papers and carefully

                                  17   considered their arguments and the relevant legal authority, and good cause appearing,

                                  18   the court rules as follows.

                                  19                                         BACKGROUND

                                  20          On January 17, 2020, pro se plaintiff Michael Wilson (“plaintiff”) filed a complaint

                                  21   against defendants, Dkt. 1, and an application to proceed in forma pauperis (“IFP”), Dkt.

                                  22   2. Because plaintiff had not paid the filing fee, the court reviewed his complaint as

                                  23   required by 28 U.S.C. § 1915 and dismissed it, with leave to amend, for failing to state a

                                  24   claim. Dkt. 5. On April 13, 2020, plaintiff filed a First Amended Complaint (“FAC,” Dkt. 7)

                                  25   and a renewed IFP application, Dkt. 8. The court reviewed plaintiff’s amended complaint

                                  26   and dismissed all but one of plaintiff’s claims, finding the remaining third claim for

                                  27   intentional interference with contractual relations was not clearly frivolous. Dkt. 13 at 13.

                                  28   In that order, the court indicated that it was not clear whether it had subject matter
                                             Case 4:20-cv-00381-PJH Document 36 Filed 01/25/21 Page 2 of 7




                                  1    jurisdiction or personal jurisdiction over the case, id. at 13 n.2; however, out of an

                                  2    abundance of caution, the court permitted plaintiff’s third claim to proceed. For a broader

                                  3    recitation of the factual allegations in this case, the court refers to its March 19, 2020

                                  4    order. Dkt. 5 at 1–3.

                                  5            On December 11, 2020, defendants filed a document styled as an answer to the

                                  6    complaint, Dkt. 23, which the court construed as a motion to dismiss for lack of personal

                                  7    jurisdiction on December 22, 2020, Dkt. 26. Between December 19, 2020 and January 5,

                                  8    2021, plaintiff filed a declaration in response to defendants’ filing, Dkt. 24, an opposition

                                  9    to that filing, Dkt. 25, a declaration in response to the court’s order, Dkt. 27, a document

                                  10   styled as a report of felonies, Dkt. 28, and a purported second amended complaint, Dkt.

                                  11   29. Defendants have filed a reply. Dkt. 33. Plaintiff has filed an additional notice. Dkt.

                                  12   35.
Northern District of California
 United States District Court




                                  13                                           DISCUSSION

                                  14   A.      Legal Standard

                                  15           “Courts have an independent obligation to determine whether subject-matter

                                  16   jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559 U.S. 77,

                                  17   94 (2010). Federal courts are presumed to lack subject matter jurisdiction, and the

                                  18   plaintiff bears the burden of establishing that subject matter jurisdiction is proper. See

                                  19   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). If the court determines

                                  20   that it lacks subject matter jurisdiction, then the action must be dismissed. Fed. R. Civ. P.

                                  21   12(h)(3).

                                  22           Federal district courts have original jurisdiction over cases where the amount in

                                  23   controversy exceeds $75,000, exclusive of interest and costs, and where the matter in

                                  24   controversy is between citizens of different states. 28 U.S.C. § 1332(a)(1). “Where the

                                  25   plaintiff originally files in federal court, ‘the amount in controversy is determined from the

                                  26   face of the pleadings.’” Geographic Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka,

                                  27   599 F.3d 1102, 1106 (9th Cir. 2010) (citation omitted). “The amount in controversy

                                  28   alleged by the proponent of federal jurisdiction—typically the plaintiff in the substantive
                                                                                      2
                                            Case 4:20-cv-00381-PJH Document 36 Filed 01/25/21 Page 3 of 7




                                  1    dispute—controls so long as the claim is made in good faith.” Id. “To justify dismissal, it

                                  2    must appear to a legal certainty that the claim is really for less than the jurisdictional

                                  3    amount.” Id.

                                  4    B.       Analysis

                                  5             As an initial matter, the court addresses plaintiff’s purported second amended

                                  6    complaint, (“SAC,” Dkt. 29), which, if valid, would moot defendants’ motion to dismiss.

                                  7    Federal Rule of Civil Procedure 15(a)(1) permits a party to amend its pleading once as a

                                  8    matter of course within 21 days after serving it or 21 days after service of a motion under

                                  9    Rule 12(b), whichever is earlier. Defendants’ responsive pleading was filed on the docket

                                  10   on December 11, 2020. Dkt. 23. Plaintiff’s second amended complaint, filed January 5,

                                  11   2021, is more than 21 days after defendants’ pleading. While the court did not construe

                                  12   defendants’ filing as a Rule 12(b)(2) motion until December 22, 2020, defendants’ filing
Northern District of California
 United States District Court




                                  13   put plaintiff on notice that they moved for relief. See Dkt. 23, ¶ 12 (“[W]e motion [sic] that

                                  14   the third and only claim be dismissed with prejudice.”).

                                  15            As a general rule, courts have a liberal policy favoring amendments to pleadings,

                                  16   which is “applied even more liberally to pro se litigants.” Eldridge v. Block, 832 F.2d

                                  17   1132, 1135 (9th Cir. 1987). Nonetheless, permitting amendment is not warranted in this

                                  18   situation for four reasons. First, as mentioned, plaintiff’s amended complaint is untimely,

                                  19   and plaintiff failed to secure leave of court to file an amended complaint. Second, he has

                                  20   already been permitted a previous opportunity to amend his complaint in response to this

                                  21   court’s March 19, 2020 order. Dkt. 5 at 10–11. Third, his second amended complaint

                                  22   attempts to plead dozens of new claims in direct contravention of this court’s August 7,

                                  23   2020 order that “[n]o new parties or causes of action may be pleaded without leave of

                                  24   court or the agreement of defendants, once served.” Dkt. 13 at 13. Plaintiff has not

                                  25   secured leave of court or the agreement of all defendants. Fourth, the court does not

                                  26   have subject matter jurisdiction over plaintiff’s remaining claim, for the reasons discussed

                                  27   below.

                                  28            In its prior order, the court noted that it was not evident from the FAC that the
                                                                                       3
                                           Case 4:20-cv-00381-PJH Document 36 Filed 01/25/21 Page 4 of 7




                                  1    amount-in-controversy exceeded $75,000 despite the conclusory allegation that it did.

                                  2    Dkt. 26 at 2. The court directed plaintiff to demonstrate that the amount-in-controversy

                                  3    exceeds the $75,000 threshold as required by title 28 U.S.C. § 1332(a). Id. at 3.

                                  4           Plaintiff’s third claim for intentional interference with contractual relations alleges

                                  5    that defendants knew about his power of attorney contract with his sister and disrupted

                                  6    performance of the contract. See FAC ¶¶ 88–100. The question here is whether plaintiff

                                  7    has made a good faith allegation regarding his damages for the purported interference

                                  8    with the contract. Plaintiff has attached a copy of the power of attorney to one of his

                                  9    recent filings, Dkt. 28 at 16, and also quotes portions of the agreement in his second

                                  10   amended complaint. It provides for “reasonable compensation for services provided on

                                  11   my behalf pursuant to this power of attorney. My agent will be reimbursed for all

                                  12   reasonable expenses incurred relating to his or her responsibilities under this power of
Northern District of California
 United States District Court




                                  13   attorney.” SAC ¶ 13.15; Dkt. 28 at 16. Plaintiff’s stepmother resigned as agent on

                                  14   October 26, 2019 thereby designating plaintiff as successor, SAC ¶ 38, until he resigned

                                  15   on December 17, 2019, id. ¶ 52. Plaintiff alleges that, during that period as his sister’s

                                  16   agent, he performed over 400 hours of services. Id. ¶ 13.22.

                                  17          In his amended complaint,1 plaintiff alleges that his sister has not paid him

                                  18   reasonable compensation for his more than 400 hours of service under the power of

                                  19   attorney and, because he alleges his billing rate is $150 per hour, he calculates that he

                                  20   earned at least $60,000 in compensation. SAC ¶ 72. He also states that if defendants

                                  21   had not interfered with the power of attorney then he would have continued to perform

                                  22   such services indefinitely. Id. ¶ 73. In this scenario, plaintiff estimates he would have

                                  23   worked 200 hours in 2020, multiplied by his rate of $150 per hour, which yields at least

                                  24   $30,000 in compensation. Id. He also alleges that he incurred $10,376.82 in expenses.

                                  25   Id. ¶ 63. Based on plaintiff’s other filings, that amount is money that plaintiff’s stepmother

                                  26

                                  27   1
                                        While the second amended complaint did not supersede the operative first amended
                                  28   complaint, the court considers its contents as responsive to the December 22, 2020 order
                                       directing plaintiff to demonstrate subject matter jurisdiction.
                                                                                     4
                                           Case 4:20-cv-00381-PJH Document 36 Filed 01/25/21 Page 5 of 7




                                  1    paid on behalf of plaintiff’s sister and plaintiff states that he committed to reimburse his

                                  2    stepmother on his sister’s behalf. Dkt. 28, ¶¶ 14–15. In his January 20, 2021 filing,

                                  3    plaintiff claims that his sister owes him waiting time penalties under the California Labor

                                  4    Code. Dkt. 35 at 4.

                                  5           Generally, a plaintiff’s amount-in-controversy allegations control as long as they

                                  6    are made in good faith. There are several reasons why plaintiff’s claims are not made in

                                  7    good faith. Significantly, in a different civil action in this district, Judge Chesney has

                                  8    compiled a summary of plaintiff Wilson’s civil filings in this district and determined him to

                                  9    be a vexatious litigant. See Wilson v. Leigh Law Group, P.C., et al., No. 20-cv-3045-

                                  10   MMC, Dkt. 51 (N.D. Cal. Dec. 28, 2020). While Judge Chesney’s vexatious litigant order

                                  11   is limited to the parties in her cases, the order determined plaintiff’s repeat filings to be

                                  12   both frivolous and constituting a pattern of harassment. See id. at 11–12. Those findings
Northern District of California
 United States District Court




                                  13   echo similar patterns in plaintiff’s cases before this court in which he has abused the in

                                  14   forma pauperis process and failed to follow court orders. See Wilson v. City of Walnut

                                  15   Creek, et al., No. 20-cv-2721-PJH; Wilson v. Judicial Council of Cal., Superior Court of

                                  16   Cal. for the Cnty. of Marin, et al., No. 20-cv-6764-PJH. The same is true in this case.

                                  17   See, e.g., Dkt. 12; Dkt. 27 at 1–2.

                                  18          Given that history and the prior complaints in this case, it is clear that plaintiff’s

                                  19   allegations are solely intended to allege an amount over $75,000 so that his claims

                                  20   remain in federal court.2 It is notable that plaintiff’s own sister filed a statement in which

                                  21   she avers that plaintiff’s 400 hours “is an exaggeration.” Dkt. 23 at 4. In the reply filed by

                                  22   defendants, she also stated that “[t]he first I heard about [plaintiff’s] demand for

                                  23   compensation was when the defendants received his federal lawsuit.” Dkt. 33 at 15.

                                  24   Plaintiff has not provided any accounting for his purported 400 hours of work other than

                                  25   his self-serving claims that he performed that work. The fact that plaintiff now alleges he

                                  26

                                  27   2
                                        Even if the court were to determine it had subject matter jurisdiction, it is clear that this
                                  28   case constitutes a “frivolous or malicious” action, as defined in 28 U.S.C.
                                       § 1915(e)(2)(B)(i), requiring dismissal.
                                                                                     5
                                          Case 4:20-cv-00381-PJH Document 36 Filed 01/25/21 Page 6 of 7




                                  1    is his sister’s employee under the California Labor Code such that she owed him waiting

                                  2    time penalties, Dkt. 35 at 4, only reinforces the conclusion that plaintiff is not alleging his

                                  3    damages in good faith.

                                  4             In sum, plaintiff’s amount-in-controversy allegations are not in good faith and do

                                  5    not meet the requirements for subject matter jurisdiction under 28 U.S.C. § 1332.

                                  6             Additionally, because all defendants are residents of the state of South Carolina

                                  7    and have not consented to jurisdiction in California, the court does not have personal

                                  8    jurisdiction over them. “Federal courts ordinarily follow state law in determining the

                                  9    bounds of their jurisdiction over persons.” Walden v. Fiore, 571 U.S. 277, 283 (2014)

                                  10   (quoting Daimler AG v. Bauman, 571 U.S. 117, 125 (2014)). California’s long-arm statute

                                  11   permits jurisdiction “to the full extent permissible under the U.S. Constitution.” Daimler,

                                  12   571 U.S. at 125 (citing Cal. Civ. Prov. Code § 410.10).
Northern District of California
 United States District Court




                                  13            General jurisdiction over individuals is permitted where they are domiciled.

                                  14   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011). In this

                                  15   case, defendants are residents of South Carolina and general jurisdiction is not

                                  16   applicable. Alternatively, there is no specific jurisdiction, which “looks to the defendant’s

                                  17   contacts with the forum State itself, not the defendant’s contacts with persons who reside

                                  18   there.” Walden, 571 U.S. at 284 (citation omitted). Applying here, defendants have no

                                  19   contacts with California; rather, they are alleged to have directed some conduct towards

                                  20   plaintiff and it is plaintiff who resides in California. Courts “have consistently rejected

                                  21   attempts to satisfy the defendant-focused ‘minimum contacts’ inquiry by demonstrating

                                  22   contacts between the plaintiff . . . and the forum State,” id., and that is exactly what

                                  23   plaintiff attempts to do here—use his California residency to establish contacts with the

                                  24   state.

                                  25            Accordingly, the court finds it does not have either general or specific jurisdiction

                                  26   and plaintiff’s claim must be dismissed.

                                  27                                            CONCLUSION

                                  28            For the reasons stated, the court finds it does not have subject matter jurisdiction
                                                                                       6
                                          Case 4:20-cv-00381-PJH Document 36 Filed 01/25/21 Page 7 of 7




                                  1    over plaintiff’s claim or personal jurisdiction over defendants. The court DISMISSES

                                  2    plaintiff’s remaining claim without prejudice so that he may pursue it in state court and

                                  3    DENIES leave to amend. See Kelly v. Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th

                                  4    Cir. 2004) (directing district court that lacked subject matter jurisdiction to dismiss claims

                                  5    without prejudice).

                                  6           IT IS SO ORDERED.

                                  7    Dated: January 25, 2021

                                  8                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      7
